DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/18/2022.
Claims 1, 5, 6, 8, 11, 13, 16 and 18 are amended. 
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
112
In regards to the 112(a) rejection towards the limitations “embedding… a first code that directs a payment network to send the wallet token back… embedding a second code representing the particular non-payment information… identifying, from a plurality of payment accounts, a first payment account associated with the user based at least in part on the first code embedded in the wallet token… retrieving the particular non-payment information associated with the user based on the second code embedded in the wallet token.” Applicant argues “’The limitation is supported by paragraphs [0027] and [0052]. Specifically, paragraph [0027] of the Specification states that "when this information is routed back to the wallet token service provider, the service provider may further enhance security by sharing the underlying funding instrument information with the payment networks via an industry standard unique third party token called the payment token without disclosing funding information." Paragraph [0052] of the Specification states that "the payment network may further process the wallet token by….’” The cited paragraphs discuss functions of a payment network, but they do not provide support for any embedded codes in the wallet token that, for example, “a first code that directs a payment network to send the wallet token back”. The arguments have failed to provide written description for the claimed limitations. The rejection is retained. 
In regards to claims 7, 14 and 19, the limitation “wherein the wallet token is generated in an IS08583 data stream format, and wherein the second data field corresponds to at least one of a BitMap 2 or a BitMap 3 of the IS08583 data stream format.”
Applicant argues “For example, paragraph [0019] states that "ISO8583 transaction messages and/or any other relevant data transmission protocol also may be used to relay additional information to various parties of card transactions... ISO 8583 messages and/or any other relevant data transmission protocol may include a 4-digit message type indicator indicating version of message, message class, message function, and message origin... ISO 8583 messages also may include a bitmap that indicates or maps the position and presence of data within the message... the bitmap may point out these data elements that carry additional information... thus, ISO 8583 transaction messages and/or any other relevant data transmission protocol also may be used to carry additional information." Paragraph [0021] states that "ISO8583 Bitmap 2 and 3 (and/or any other relevant data transmission protocol) may be used independently/in conjunction with discretionary fields in track 1 and 2 to send merchant specific requests or in cases where the payment service provider has deep integration with the POS... payment provider specific additional information may be sent by mapping them to Bitmap 2 and 3 fields."” The recited paragraphs discuss information transmission. Applicant has failed to show where in the disclosure the “wherein the wallet token is generated in an IS08583 data stream format,” Or “wherein the second data field corresponds to at least one of a BitMap 2 or a BitMap 3 of the IS08583 data stream format”. The rejection is retained. 
103
Applicant argued the prior art did not teach “determining a product or a service being purchased in association with the electronic payment transaction based on the user request.” Examiner disagrees.
To understand the claim further, according to the disclosure (¶ 17, 52), “or example, if the transaction is related to a payment for an alcoholic beverage, the information included with the wallet token may include payment information, age information, and other information relevant to the purchase of the alcoholic beverage. As such, the user may utilize the hybrid dynamic wallet token to make the purchase, without having to present other identification, such as a driver's license.  … At step 11, a user may pass the wallet tokens to a merchant or other entity to process a transaction. For example, the user may pass a wallet token to the merchant for a $100 sale via various types of transaction instruments, such as a payment card, a mobile device, a desktop device, a wearable device, and the like, via various channels, such as NFC, BLE, PayCode, check in, MSR, EMV, and the like. At step 12, the merchant may then pass the wallet token received at the point of sale (POS) to the acquirer along with transaction information, such as the product or service purchased, the amount of purchase ($100), location, time, date of ….” First, it is important to point out, there is no determination of the product or service before the wallet is generated. The wallet token in the example given has information that is relevant to the transaction, but the disclosure does not provide for the wallet token being generated based on the product or service that is going to be transacted about. The disclosure discussed providing the token for the transaction and the merchant sending the type of product or service.
Nagasundaram  discloses determining a product or a service being purchased in association with the electronic payment transaction based on the user request (¶ 27, 47-53, 84, 88, 104-106, 167): 
Nagasundaram - The transaction token format 200 may comprise token issuer or financial institution information, as well as consumer or product information associated with the transaction token. … At step 304, the token issuer computer 160 may determine a consumer account and contextual information about the transaction token request…  the contextual information may include the purpose for the token, which can help easily identify characteristics of the token…. The information that is embedded in the transaction token may include information about … the purpose of the transaction token (e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc.)  (¶ 27, 47, 84, 106). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 16 recite “embedding… a first code that directs a payment network to send the wallet token back… embedding a second code representing the particular non-payment information… identifying, from a plurality of payment accounts, a first payment account associated with the user based at least in part on the first code embedded in the wallet token… retrieving the particular non-payment information associated with the user based on the second code embedded in the wallet token.” According to the disclosure (Figure 8; ¶ 17- 25, 53, 54), “The additional information included in the discretionary fields may be encoded and may be decoded using a lookup table. For example, the code “h,” may indicate health related information. When included in the payment token, health-related information of the user may be forwarded to the merchant or other related parties to provide additional information to the related parties.” The disclosure recites a look up table, example,  with a code “h” that represents health information, health information will be sent. The disclosure does not recite embedding codes that “directs a payment network to send the wallet token back to the service provider” nor does it provide support fort embedding the code “h” into a token. There is no support for the first and second codes as claimed. Dependent claims 2-10, 12-15 and 17-20 are rejected.
Claim 7, 14 and 19 recite “wherein the wallet token is generated in an IS08583 data stream format, and wherein the second data field corresponds to at least one of a BitMap 2 or a BitMap 3 of the IS08583 data stream format” According to the disclosure (¶ 20-22, 55), “ISO8583 transaction messages and/or any other relevant data transmission protocol also may be used to relay additional information to various parties of card transactions.”  There is no support for the claimed limitation. Additionally,  ISO 8583 is directed at information transmission, the disclosure does not support the wallet token is generated in an IS08583 data stream format or any stream formats, or a second data field  that corresponds to at least one of a BitMap 2 or a BitMap 3 of the IS08583 data stream format. There is no disclosure support for claims 7, 14 and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasundaram et at. (US 2015/0112870) (“Nagasundaram”), and further in view of Palanisamy et al. (US20150199679) (“Palanisamy”).
Regarding claims 1 and 16, Nagasundaram discloses a non-transitory memory storing instructions; and one or more hardware processors associated with the service provider, wherein the one or more hardware processors are coupled with the non-transitory memory and configured to execute the instructions to cause the system to perform operations comprising: (¶ 198, 202; claim 12): 
Nagasundaram - Any of the software components or functions described in this application, may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques.  The software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM (¶ 202). 

receiving, from a user device associated with a user, a user request for performing an electronic payment transaction with a merchant (¶ 67, 70-72, 79, 104, 164, 165): 
Nagasundaram - The transaction processing system 100 may comprise an account holder 110 in communication with a token requestor 120. In this embodiment, the token requester 120 may be any suitable device suitable for carrying out a transaction associated with a merchant computer 130. The token requestor 120 may also be capable of communicating with the merchant computer or the token issuer 160…. The account holder 110 may utilize a communication device (e.g., a mobile phone) that can serve as the token requestor 120 during a transaction with a merchant… The token requestor API interface may provide a standard interface for the token requestor 120 to request and receive an issued transaction token,  (¶ 67, 70, 79). 

determining a product or a service being purchased in association with the electronic payment transaction based on the user request (¶ 27, 47-53, 84, 88, 104-106, 167): 
Nagasundaram - The transaction token format 200 may comprise token issuer or financial institution information, as well as consumer or product information associated with the transaction token. … At step 304, the token issuer computer 160 may determine a consumer account and contextual information about the transaction token request…  the contextual information may include the purpose for the token, which can help easily identify characteristics of the token…. The information that is embedded in the transaction token may include information about … the purpose of the transaction token (e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc.)  (¶ 27, 47, 84, 106). 

determining, from a plurality of non-payment information corresponding to different data types and associated with the user, particular non- payment information for inclusion in a wallet token based on the product or the service being purchased in association with the electronic payment transaction (¶ 103-111, 167): 
Nagasundaram - The token issuer may determine the contextual information through any suitable method. … the token issuer computer 160 may determine a consumer account and contextual information about the transaction token request. The consumer account information may be stored at the token issuer, provided by the consumer or token requestor in the token request, requested and received from an issuer associated with the account holder, and/or through any other suitable manner... The contextual information may comprise identification of entities involved in the transaction such as the token requestor device 120 and token issuer computer 160. The contextual information may further comprise any information surrounding or related to the transaction token and entities involved in the transaction, such as, for example, a time associated with the token request, expiration of the token, purpose of the token, transaction channel to be utilized for the token, and geo-location of the token requestor device 120.  (¶ 106-108). 

generating the wallet token having a plurality of data fields in a payment card format readable by a point-of-sale (POS) device of the merchant by (i) embedding, in a first data field of the plurality of data fields that corresponds to a primary account number (PAN) data field of the payment card format, a first code and (ii) embedding a second code representing the particular non- payment information in a second data field of the plurality of data fields that corresponds to a discretionary data field of the payment card format (¶ 24-27, 40-48, 53, 84-87109, 149, 168): 
Nagasundaram -  the token issuer computer 160 may generate a transaction token based on the determined contextual information…. The information that is embedded in the transaction token may include information about … the purpose of the transaction token (e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc.),… A “token” may include a substitute identifier for some information. For example, a payment token may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). …For example, a transaction token may include a token that is an account number substitute and provides contextual information about a transaction. …The token legend may inform the merchant as to the format of the transaction token (e.g., 1st digit associated with a payment network, 2nd digit associated with a token issuer, 3rd digit associated with a token verifier, etc.) as well as the meaning of the information within the transaction token (e.g., a token verifier identifier of 4 means the token verifier is token verifier “A”, etc.)…. For instance, a transaction token may include a social security number, driver's license number, passport number, know your customer (KYC) information, etc., and may be identified as a non-transactable transaction token and/or as including a PII data type of information.  (¶ 27, 40, 42, 48, 53). 

providing the wallet token to the user device (¶ 111-114, 170): 
Nagasundaram - At step 307, the token issuer computer 160 may send the token response back to the token requestor device 120. (¶ 113). 

receiving the wallet token from an acquirer host via the payment network (¶ 188, 202): 
Nagasundaram - Steps 726 to 740 comprise the transaction utilizing the transaction token until completion. At steps 726 through 728, the validated transaction token may be sent from the merchant computer 130 to the token issuer computer 160 via the acquirer computer 140 and the payment network computer 150. (¶ 202). 
 
in response to receiving the wallet token from the acquirer host via the payment network, identifying, from a plurality of payment accounts, a first payment account associated with the user based at least in part on the first code embedded in the wallet token and retrieving the particular non-payment information associated with the user based on the second code embedded in the wallet token; and (¶ 44, 189, 191): 
Nagasundaram - At step 729, the transaction token is de-tokenized by the token issuer computer 160 to provide the real account information of the account associated with the token requestor device 120 and transaction token. The account information associated with the token may be stored in a token vault (not shown), which may be accessed by the token issuer computer 160 for tokenization and de-tokenization of sensitive information. Additional verification and validation as described above may be completed at this step as well.… “Token exchange” or “de-tokenization” is a process of restoring the data that was substituted during tokenization. For example, a token exchange may include replacing a payment token with a corresponding primary account number (PAN) that was associated with the payment token during tokenization of the PAN.   (¶ 44, 189). 

Page 2 of 13processing the electronic payment transaction by (i) transmitting the particular non-payment information represented by the second code in the wallet token to a merchant server associated with the merchant without transmitting funding information to the merchant server and (ii) transmitting an account number of the first payment account to an issuer host via the payment network (¶ 44, 189-198): 
Claim Interpretation – According to the disclosure (¶ 54), “At step 15, based on the funding instruments designated at the user's payment account, e.g., PayPal account, and the payment account balance of the user at the payment service provider, the payment service provider may send the appropriate authorization that needs to be sent to the issuer of the funding instrument along with payment token for the funding instrument. For example, the user may have $40 balance in the payment account at the payment service provider to be used for the $100 purchase. $60 is still needed to complete the purchase. As such, the payment service provider may send the authorization that needs to be sent to the issuer, e.g., authorization for $60.” For purpose of claim interpretation and clarification, the disclosure does not provide for multiple issuers. 
Nagasundaram -  “Token exchange” or “de-tokenization” is a process of restoring the data that was substituted during tokenization. For example, a token exchange may include replacing a payment token with a corresponding primary account number (PAN) that was associated with the payment token during tokenization of the PAN. …the real account information determined by the token issuer computer 160 may be sent to the payment network computer 150 to allow for processing of the transaction associated with the transaction token… the payment network computer 150 may send the payment information, such as the de-tokenized account information and the transaction amount, to the issuer computer 170… the payment network computer 150 may re-tokenize the account information and provide the authorization decision to the merchant and/or consumer associated with the transaction.  (¶ 44, 190, 192, 195). 

Nagasundaram does not disclose a first code that directs a payment network to send the wallet token back to the service provider. 

Palanisamy teaches a first code that directs a payment network to send the wallet token back to the service provider (¶ 103, 104, 116); 
Claim Interpretation- According to the disclosure (¶ 23), “The additional information included in the discretionary fields may be encoded and may be decoded using a lookup table. For example, the code “h,” may indicate health related information. When included in the payment token, health-related information of the user may be forwarded to the merchant or other related parties to provide additional information to the related parties.” The disclosure does not recite any codes that directs a payment network. For the purpose of claim interpretation, the limitation will be understood to mean the code represents user transaction information that is transmitted. 
Palanisamy - the PAN included in the authorization request message may be used to route the message to the appropriate issuer computer 950…the payment processor server computer 940 may send the authorization response message to the merchant server computer 930 (e.g. via the acquirer server computer 935).  (¶ 103, 116) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagasundaram(¶ 2), which teaches “a payment token may be a substitute for an account number”  and Palanisamy(¶ 2), which teaches “ If the payment token is stolen by an unauthorized person, then the underlying PAN is still safe and does not have to be replaced”  in order to reduce the risk of transaction fraud (Palanisamy; ¶ 2-4).
Regarding claims 2, 12 and 17, Nagasundaram discloses wherein the electronic payment transaction is processed based on the particular non-payment information (¶ 27, 47-53, 84, 88, 104-106).  
Regarding claim 3, Nagasundaram discloses authenticating the user based on user credentials received from the user device; and in response to authenticating the user, transmitting an authorization token to the user device, wherein the wallet token is generated further based on the authorization token (¶ 195, 196).  
Regarding claim 4, Palanisamy generating a refresh token based on the authorization token, the refresh token configured to update the authorization token (¶ 46, 118).  
Regarding claim 5, Nagasundaram discloses wherein the particular non- payment information comprises healthcare information, and wherein the particular non- payment information is determined for inclusion in the wallet token when the product or the service is medical related (¶ 40, 45, 50).  
Regarding claim 6, Nagasundaram discloses wherein the particular non- payment information comprises an age of the user, and wherein the particular non-payment information is determined for inclusion in the wallet token when the product or the service is restricted to a particular age group (¶ 40).
Claim Interpretation – According to the disclosure (¶ 17), “For example, if the transaction is related to a payment for an alcoholic beverage, the information included with the wallet token may include payment information, age information, and other information relevant to the purchase of the alcoholic beverage. As such, the user may utilize the hybrid dynamic wallet token to make the purchase, without having to present other identification, such as a driver's license.” For purpose of claim interpretation, the limitation is understood to mean the token contains age information, for example information in a driver’s license. 
Regarding claims 7, 14 and 19, Nagasundaram discloses wherein the wallet token is generated in an IS08583 data stream format, and wherein the second data field corresponds to at least one of a BitMap 2 or a BitMap 3 of the IS08583 data stream format (¶ 42, 62).  
Regarding claim 8, Nagasundaram discloses wherein the operations further comprise morphing the particular non-payment information to meta data (¶ 24-27, 33-35, 53, 58, 83-85, 88, 111).  
Regarding claims 9, 15 and 20, Nagasundaram discloses wherein the operations further comprise: determining a user preference related to the electronic payment transaction; and generating the particular non-payment information based on the user preference (¶ 103, 108, 109, 126, 146).  
Regarding claim 18, Nagasundaram discloses wherein the particular non-payment information comprises insurance information, and wherein the particular non-payment information is selected in response to determining that the product or the service is associated with an insurance policy (¶ 40, 45, 50, 88)
Claim Interpretation – According to the disclosure (¶ 17), “ In an embodiment, digital information related to a user's identity, such as health care records, insurance information, government transactions, Internet of Things (IoT), and the like, may be included as underlying metadata with the hybrid dynamic wallet tokens and communicated over the payment network.” For purpose of claim interpretation, the limitation is understood to mean the token contains insurance information, for example a person’s Personal Health Information(PHI) contains insurance information. 
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasundaram et at. (US 2015/0112870) (“Nagasundaram”), in view of Palanisamy et al. (US20150199679) (“Palanisamy”) and further in view of Carlson et al. (US20100325048) (“Carlson”).
Regarding claims 10 and 13, Neither Nagasundaram, nor Palanisamy teaches wherein the particular non- payment information comprises a tipping preference, and wherein the particular non- payment information is selected in response to determining that the product or the service is a type that accepts tips.  Carlson teaches wherein the particular non- payment information comprises a tipping preference, and wherein the particular non- payment information is selected in response to determining that the product or the service is a type that accepts tips (Abstract; ¶ 31, 36, 59-61).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagasundaram(¶ 2), which teaches “a payment token may be a substitute for an account number”, Palanisamy(¶ 2), which teaches “ If the payment token is stolen by an unauthorized person, then the underlying PAN is still safe and does not have to be replaced”  and Carlson(¶ 2), which teaches “ enabling a consumer to conduct a payment transaction using a mobile device, and for providing the consumer with assistance in determining a gratuity for a transaction conducted using the mobile device”  in order to provide a user with payment assistance during a transaction (Carlson; ¶ 2-4).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasundaram et at. (US 2015/0112870) (“Nagasundaram”), in view of Palanisamy et al. (US20150199679) (“Palanisamy”) and further in view of Hammad (US 9,773,212) (“Hammad”).
Regarding claim 11, Nagasundaram discloses receiving, by one or more hardware processors associated with a service provider from a user device associated with a user, a user request for performing an electronic payment transaction with a merchant, wherein the electronic payment transaction is associated with a payment amount (¶ 62, 67, 70-72, 79, 104, 164, 165, 192): 
Nagasundaram - The transaction processing system 100 may comprise an account holder 110 in communication with a token requestor 120. In this embodiment, the token requester 120 may be any suitable device suitable for carrying out a transaction associated with a merchant computer 130. The token requestor 120 may also be capable of communicating with the merchant computer or the token issuer 160…. The account holder 110 may utilize a communication device (e.g., a mobile phone) that can serve as the token requestor 120 during a transaction with a merchant… The token requestor API interface may provide a standard interface for the token requestor 120 to request and receive an issued transaction token,  (¶ 67, 70, 79). 

determining a product or a service being purchased in association with the electronic payment transaction based on the user request (¶ 27, 47-53, 84, 88, 104-106, 167): 
Nagasundaram - The transaction token format 200 may comprise token issuer or financial institution information, as well as consumer or product information associated with the transaction token. … At step 304, the token issuer computer 160 may determine a consumer account and contextual information about the transaction token request…  the contextual information may include the purpose for the token, which can help easily identify characteristics of the token…. The information that is embedded in the transaction token may include information about … the purpose of the transaction token (e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc.)  (¶ 27, 47, 84, 106). 
determining, by the one or more hardware processors from a plurality of non-payment information corresponding to different data types and associated with the user, particular non-payment information for inclusion in a wallet token based on the product or the service being purchased in association with the electronic payment transaction (¶ 103-111, 167): 
Nagasundaram - The token issuer may determine the contextual information through any suitable method. … the token issuer computer 160 may determine a consumer account and contextual information about the transaction token request. The consumer account information may be stored at the token issuer, provided by the consumer or token requestor in the token request, requested and received from an issuer associated with the account holder, and/or through any other suitable manner... The contextual information may comprise identification of entities involved in the transaction such as the token requestor device 120 and token issuer computer 160. The contextual information may further comprise any information surrounding or related to the transaction token and entities involved in the transaction, such as, for example, a time associated with the token request, expiration of the token, purpose of the token, transaction channel to be utilized for the token, and geo-location of the token requestor device 120.  (¶ 106-108). 
generating, by the one or more hardware processors, the wallet token having a plurality of data fields in a payment card format readable by a point-of-sale (POS) device of the merchant by (i) embedding, in a first data field of the plurality of data fields that corresponds to a primary account number (PAN) data field of the payment card format, a  first code and (ii) embedding a second code representing the particular non- payment information in a second data field of the plurality of data fields that corresponds to a discretionary data field of the payment card format (¶ 24-27, 40-48, 53, 84-87109, 149, 168): 
Nagasundaram -  the token issuer computer 160 may generate a transaction token based on the determined contextual information…. The information that is embedded in the transaction token may include information about … the purpose of the transaction token (e.g., payment transaction, personal health information identifier, rewards or loyalty account, etc.),… A “token” may include a substitute identifier for some information. For example, a payment token may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). …For example, a transaction token may include a token that is an account number substitute and provides contextual information about a transaction. …The token legend may inform the merchant as to the format of the transaction token (e.g., 1st digit associated with a payment network, 2nd digit associated with a token issuer, 3rd digit associated with a token verifier, etc.) as well as the meaning of the information within the transaction token (e.g., a token verifier identifier of 4 means the token verifier is token verifier “A”, etc.)…. For instance, a transaction token may include a social security number, driver's license number, passport number, know your customer (KYC) information, etc., and may be identified as a non-transactable transaction token and/or as including a PII data type of information.  (¶ 27, 40, 42, 48, 53). 

providing by the one or more hardware processors, the wallet token to the user device (¶ 111-114, 170): 
Nagasundaram - At step 307, the token issuer computer 160 may send the token response back to the token requestor device 120. (¶ 113). 
 
in response to receiving the wallet token from an acquirer host via the payment network, identifying, by the one or more hardware processors from a plurality of payment accounts, a first payment account associated with the user based at least in part on the first code embedded in the wallet token and retrieving the particular non-payment information of the user based on the second code embedded in the wallet token (¶ 44, 189, 191): 
Nagasundaram - At step 729, the transaction token is de-tokenized by the token issuer computer 160 to provide the real account information of the account associated with the token requestor device 120 and transaction token. The account information associated with the token may be stored in a token vault (not shown), which may be accessed by the token issuer computer 160 for tokenization and de-tokenization of sensitive information. Additional verification and validation as described above may be completed at this step as well.… “Token exchange” or “de-tokenization” is a process of restoring the data that was substituted during tokenization. For example, a token exchange may include replacing a payment token with a corresponding primary account number (PAN) that was associated with the payment token during tokenization of the PAN.   (¶ 44, 189). 
 
processing, by the one or more hardware processors, the electronic payment transaction by (i) transmitting the retrieved particular non-payment information represented by the second code in the wallet token to a merchant server associated with the merchant, (ii) transmitting a first account number of the first funding source to a first issuer host via the payment network to process a first portion of the payment amount, (¶ 44, 189-198):
Claim Interpretation – According to the disclosure (¶ 54), “At step 15, based on the funding instruments designated at the user's payment account, e.g., PayPal account, and the payment account balance of the user at the payment service provider, the payment service provider may send the appropriate authorization that needs to be sent to the issuer of the funding instrument along with payment token for the funding instrument. For example, the user may have $40 balance in the payment account at the payment service provider to be used for the $100 purchase. $60 is still needed to complete the purchase. As such, the payment service provider may send the authorization that needs to be sent to the issuer, e.g., authorization for $60.” For purpose of claim interpretation and clarification, the disclosure does not provide for multiple issuers. 
Nagasundaram -  “Token exchange” or “de-tokenization” is a process of restoring the data that was substituted during tokenization. For example, a token exchange may include replacing a payment token with a corresponding primary account number (PAN) that was associated with the payment token during tokenization of the PAN. …the real account information determined by the token issuer computer 160 may be sent to the payment network computer 150 to allow for processing of the transaction associated with the transaction token… the payment network computer 150 may send the payment information, such as the de-tokenized account information and the transaction amount, to the issuer computer 170… the payment network computer 150 may re-tokenize the account information and provide the authorization decision to the merchant and/or consumer associated with the transaction.  (¶ 44, 190, 192, 195). 

Nagasundaram  does not disclose a first code that directs a payment network to send the wallet token back to the service provider.

Palanisamy teaches a first code that directs a payment network to send the wallet token back to the service provider (¶ 103, 104, 116); 
Claim Interpretation- According to the disclosure (¶ 23), “The additional information included in the discretionary fields may be encoded and may be decoded using a lookup table. For example, the code “h,” may indicate health related information. When included in the payment token, health-related information of the user may be forwarded to the merchant or other related parties to provide additional information to the related parties.” The disclosure does not recite any codes that directs a payment network. For the purpose of claim interpretation, the limitation will be understood to mean the code represents user transaction information that is transmitted. 
Palanisamy - the PAN included in the authorization request message may be used to route the message to the appropriate issuer computer 950…the payment processor server computer 940 may send the authorization response message to the merchant server computer 930 (e.g. via the acquirer server computer 935).  (¶ 103, 116) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagasundaram(¶ 2), which teaches “a payment token may be a substitute for an account number”  and Palanisamy(¶ 2), which teaches “ If the payment token is stolen by an unauthorized person, then the underlying PAN is still safe and does not have to be replaced”  in order to reduce the risk of transaction fraud (Palanisamy; ¶ 2-4).

Neither Nagasundaram and Palanisamy teach determining, by the one or more hardware processors, that a first funding source associated with the first payment account has insufficient funds for paying for the electronic payment transaction; and (iii) transmitting a second account number of a second funding source associated with the first payment account to a second issuer host via the payment network to process a second portion of the payment amount.

Hammad teaches determining, by the one or more hardware processors, that a first funding source associated with the first payment account has insufficient funds for paying for the electronic payment transaction; and (column 20, line 2-8, column 25, line 63-66, column 33, line 37-67, column 34, line 1-61);
Hammad - The user may also have the option of paying, wholly or in part, with reward points… the user may combine funds from multiple sources to pay for the transaction. The amount 1215 displayed on the user interface may provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points). The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 1215 matches the amount payable 1214. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin..  (column 33, line 37-67, column 34, line 1-61) 

and iii) transmitting a second account number of a second funding source associated with the first payment account to a second issuer host via the payment network to process a second portion of the payment amount (column 33, line 37-67, column 34, line 1-61) 
Hammad - The user may also have the option of paying, wholly or in part, with reward points… the user may combine funds from multiple sources to pay for the transaction. The amount 1215 displayed on the user interface may provide an indication of the amount of total funds covered so far by the selected forms of payment (e.g., Discover card and rewards points). The user may choose another form of payment or adjust the amount to be debited from one or more forms of payment until the amount 1215 matches the amount payable 1214. Once the amounts to be debited from one or more forms of payment are finalized by the user, payment authorization may begin... the user may scroll down the list of forms of payments 1226 under the funds tab to select specialized accounts such as a flexible spending account (FSA) 1227, health savings account (HAS), and/or the like and amounts to be debited to the selected accounts.  (column 33, line 37-67, column 34, line 1-61) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagasundaram(¶ 2), which teaches “a payment token may be a substitute for an account number”, Palanisamy(¶ 2), which teaches “ If the payment token is stolen by an unauthorized person, then the underlying PAN is still safe and does not have to be replaced”  and Hammad (Abstract), which teaches “using the one-time card account, the SAT generates an anonymized purchase order for a merchant, and provides the anonymized purchase order”  in order to protect a user’s information from misuse or fraud during a transaction (Hammad; column 3, line 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore, (US 20100235284) teaches tokens with multiple values and data fields.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685